DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-11, 14, and 16-17) in the reply filed on 10/14/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
The term “caboxyl" should be corrected to “carboxyl” (Instant Specification: ¶ [0011] and ¶ [0025], as published in US 20210253763). 

Arrangement of the Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
	The specification is objected to as failing to appropriately arrange specification as provided in 37 CFR 1.77(b). Appropriate titles of the sections such as background of the invention (field of the invention, description of related art), brief summary of the invention, brief description of the several views of the drawings, and the detailed description of the invention should be properly arranged. 
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
The limitation “caboxyl" should be corrected to “carboxyl” in claim 1 (line 2) and claim 3 (line 3). 
Claim 3 recites the following limitations as suggested: “the relative amounts of the monomer units” (line 2), “the carboxyl monomer units” (line 4), and “the phenyl monomer units” (line 6). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “an entire weight of the primary copolymer” in line 12. It is unclear whether the limitation means the same as “a weight of the copolymer” without the meaning of the underlined terms (i.e., entire and primary) or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 4 is rejected under 35 U.S.C. 112(b) as being dependent from claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (JP-02161443 A, hereinafter Hayashi).
Regarding claim 1, Hayashi teaches a copolymer comprising: 
a plurality of carboxyl monomer units derived from methacrylic acid monomers (MAA) (Example 1: 14 % by weight methacrylic acid);
a plurality of phenyl monomer units (Example 1: 35 % by weight styrene);
a plurality of first carboxylate ester monomer units derived from alkyl (meth-)acrylate monomers (Example 1: 16 % by weight 2-ethylhexyl methacrylate); and
a plurality of second carboxylate ester monomer units derived from ethylhexyl acrylate monomers (Example 1: 16 % by weight 2-ethylhexyl acrylate);
wherein the first and the second carboxylate ester monomer units differ in their structural formula (Example 1).
Regarding claim 9, although Hayashi is silent to disclosing that the copolymer is soluble under stirring in alkaline solution of pH 13 (0.1M NaOH) at 167° F. (75° C.) within less than 50 min, Hayashi’s copolymer has an identical composition as recited in claim 1. Therefore, a prima facie case of anticipation is established for the claimed property (i.e., solubility) by Hayashi. See MPEP 2112.01 II.
Regarding claim 14,  Hayashi teaches that the phenyl monomer units are derived from styrene monomers (Example 1).
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi and further as being evidenced by Martin (US 20150024309 A1).
Regarding claim 8, Hayashi discloses a copolymer as recited in claim 1 (Example 1: a copolymer comprising 14 wt. % by weight methacrylic acid, 35 % by weight styrene, 16 % by weight 2-ethylhexyl methacrylate, 16 % by weight 2-ethylhexyl acrylate) but is silent to disclosing formation of intramolecular anhydride structures within the copolymer as recited in claim 8. 
Martin teaches that a copolymer derived from one or more ethylenically-unsaturated aromatic monomers (e.g., styrene), one or more alkyl(meth)acrylate monomers (e.g., butyl acrylate), and one or more (meth)acrylic acid monomers (e.g., methacrylic acid), where carboxylic acid groups from the one or more (meth)acrylic acid monomers are preferably converted intra-molecularly to anhydride groups to the fullest extent possible upon heating (¶ [0037], ¶ [0101], ¶ [0104]).
Therefore, it is evidenced that the copolymer of Hayashi having similar compositions including styrene, alkyl methacrylate, and methacrylic acid would form intramolecular anhydride in the copolymer due to carboxylic acid groups on the upon heating as evidenced by Martin (Hayashi: Example 1; page 6-7: method (1) involving heating by irradiation; Martin: ¶ [0037]).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahashi et al. (US 20130083276 A1, hereinafter Iwahashi).
Regarding claim 1, Iwahashi teaches a copolymer comprising: 
a plurality of carboxyl monomer units derived from methacrylic acid monomers (e.g., methacrylic acid); 
a plurality of phenyl monomer units (e.g., benzyl methacrylate); 
a plurality of first carboxylate ester monomer units derived from alkyl (meth-)acrylate monomers (e.g., methyl methacrylate); and 
a plurality of second carboxylate ester monomer units derived from ethylhexyl acrylate monomers (e.g., 2-ethylhexyl acrylate); 
wherein the first and the second carboxylate ester monomer units differ in their structural formula (¶ [0691]: B-1 is a copolymer of methyl methacrylate, 2-ethylhexyl acrylate, benzyl methacrylate, and methacrylic acid, which has a proportion (molar ratio) of 55/30/10/5, a weight-average molecular weight of 100,000, and a Tg of about 70 °C).
Regarding claim 2, Iwahashi teaches that the first carboxylate ester monomer units are derived from methyl methacrylate monomers (¶ [0691]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi.
Regarding claims 5 and 16, Hayashi teaches all the claimed limitations but is silent to disclosing that the copolymer has a glass transition temperature Tg in the range of 194 to 284 °F. (90 to 140 °C) (claim 5) or in the range of 201.2 to 480 °F. (94 to 120 °C) (claim 16), measured according to ISO 11357-2:2013-5. 
In this case, Hayashi’s copolymer has an identical composition as recited in claim 1. Therefore, a prima facie case of anticipation is established to the claimed property (i.e., Tg) by Hayashi. See MPEP 2112.01 II. 
Moreover, although Hayashi does not explicitly disclose the method of ISO 11357-2:2013-5, it would be obvious to one of ordinary skill in the art to use a standardized analytical procedure to obtain an accurate and reliable measurement of Tg using differential scanning calorimetry.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Iwahashi.
Regarding claim 7, Iwahashi teaches the weight average molecular weight (Mw) of the copolymer is in the range of 90,000 to 140,000 g/mol, determined by gel permeation chromatography according to DIN 55672-1:2016-03 (¶ [0691]: B-1 is a copolymer of methyl methacrylate, 2-ethylhexyl acrylate, benzyl methacrylate, and methacrylic acid, which has a proportion (molar ratio) of 55/30/10/5, a weight-average molecular weight of 100,000, and a Tg of about 70 °C; ¶ [0372]: Mw evaluated by gel permeation chromatography (GPC)). Here, although Iwahashi does not explicitly disclose the method of DIN 55672-1:2016-03, it would be obvious to one of ordinary skill in the art to use a standardized analytical procedure to obtain an accurate and reliable measurement of Mw.
Claims 1, 6-7, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Priedeman, Jr. et al. (US 20180030234 A1, hereinafter Priedeman). 
Regarding claim 1, Priedeman teaches a reusable water-soluble sulfonated polymer material as a structural component made using an additive manufacturing process (abstract). The water-soluble sulfonated polymer may comprise a sulfonated polymer formed by addition polymerization (¶ [0130]). One particular copolymer comprises “sodium 4-sulfostyrene” monomers (i.e., phenyl monomer units as recited in claim 1) (¶ [0136]) and other suitable co-monomers including styrene (¶ [0137]), acrylic acid ester (such as methyl acrylate, 2-ethylhexylacrylate) (¶ [0139]), and acrylic acid (such as methacrylic acid) (¶ [0145]). A typical molecular weight of this copolymer is approximately 100-200,000 (¶ [0136]). 
	Therefore, although Priedeman does not explicitly disclose that the copolymer comprises all the four monomers as recited in claim 1, it would be obvious to one of ordinary skill in the art at the time of filing invention to combine “sodium 4-sulfostyrene” monomers with other suitable comonomers such as methyl methacrylate, 2-ethylhexylacrylate, and methacrylic acid to achieve a sulfonated copolymer obtained with a favorable copolymerization ability (Priedeman: derived from ¶ [0146]). 
Regarding claims 6 and 7, Priedeman teaches that the weight average molecular weight (Mw) of the copolymer is in the range of 50,000 to 70,000 g/mol (claim 5) or 90,000 to 140,000 g/mol (claim 6), determined by gel permeation chromatography according to DIN 55672-1:2016-03 (¶ [0136]). Here, although Priedeman’s disclosed range of Mw (i.e., 100 – 200,000 g/mol) does not anticipate the claimed range of Mw (i.e., 50,000 – 70,000 g/mol or 90,000 – 140,000 g/mol), the claimed range of Mw lies inside the range of disclosed by Priedeman. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Moreover, although Priedeman does not explicitly disclose the method of DIN 55672-1:2016-03, it would be obvious to one of ordinary skill in the art to use a standardized analytical procedure to obtain an accurate and reliable measurement of Mw.
Regarding claim 10, Priedeman teaches that a support material for a digital manufacturing system wherein the support material comprises a copolymer according to claim 1 (¶ [0044]).
Regarding claim 11, Priedeman teaches that The support material according to claim 10 provided as a filament strand (¶ [0049]).
Regarding claim 17, Priedeman teaches that the support material comprises at least 80% by weight of the copolymer (¶ [0044]).

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, Hayashi, Iwahashi, or Priedeman teaches or suggests all the claimed limitations as applied to claim 1 but does not specifically teach that the relative amounts of monomer units are as follows: 
35-45 wt. % of carboxyl monomer units derived from methacrylic acid monomers (MAA); 
25-30 wt. % of phenyl monomer units; 
10-15 wt. % of the first carboxylate ester monomer units derived from alkyl methacrylate monomers,
12-20 wt. % of the second carboxylate ester monomer units derived from ethylhexyl acrylate monomers; 
based on an entire weight of the primary copolymer.
	Yoshimura (US 20170240675 A1) is considered as close prior art to the subject matter of claim 3. Yoshimura discloses soluble support material for 3D modeling when manufacturing the three-dimensional object with a fused deposition modeling type 3D printer (abstract). The support materials comprise copolymers having hydrophilic monomer units (e.g., MAA: methacrylic acid) and hydrophobic monomer units (e.g., St: styrene, 2EHMA: 2-ethylhexyl methacrylate, MMA: methyl methacrylate) with a high content of carboxylic functional groups, and the copolymers have a range of Tg from 60 °C or higher and 200 °C or lower and a range of Mw of from 20,000 or more and 500,000 or less (TABLE 1; ¶ [0058]-¶ [0059]). However, Yoshimura does not specifically disclose that the copolymer comprises the repeating units derived from at least the four different monomer units in specific weight % as recited in claim 3. Moreover, Yoshimura does not specifically disclose “ethylhexyl acrylate monomers.”
Martin teaches that a copolymer derived from one or more ethylenically-unsaturated aromatic monomers (e.g., styrene), one or more alkyl(meth)acrylate monomers (e.g., butyl acrylate), and one or more (meth)acrylic acid monomers (e.g., methacrylic acid), where carboxylic acid groups from the one or more (meth)acrylic acid monomers are preferably converted intra-molecularly to anhydride groups to the fullest extent possible upon heating (¶ [0037], ¶ [0101], ¶ [0104]). However, Martin does not specifically disclose that the copolymer comprises the repeating units derived from at least the four different monomer units in specific weight % as recited in claim 3. Moreover, Martin does not specifically disclose “ethylhexyl acrylate monomers.”
An updated search of the relevant prior art failed to turn up any other prior art references which anticipate or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations. 
Therefore, claim 3 would be allowable, and claim 4 would be allowable as being dependent from claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Priedeman’282 (US 20050004282 A1) teaches an alkali-soluble support material comprising methacrylic acid as the first comonomer and methyl methacrylate as the second comonomer (¶ [0037]). 
Brownell (EP 2662393 A1) teaches a copolymer having the same compositions as recited in claim 1 (¶ [0034], TABLE 2; Example 1). 
Li (CN 106349422 A) teaches a water-soluble acrylate resin having the same compositions as recited in claim 1 (¶ [0009]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744